DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the iris substrate".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the claim recites “formed with patch and iris substrates [plural], the iris substrate [singular] having a plurality of layers”.  It is unclear if the recitation means 1) “formed with patch and iris substrates, [each] iris substrate having a plurality of layers” OR 2) “formed with patch and iris substrate, the iris substrate having a plurality of layers”.  Thus one of ordinary skill in the art is not reasonably apprised of the scope of the claim.  Dependent claims do not clarify and are likewise rejected.

Claim 6 recites the limitation "the iris openings".  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims do not clarify and are likewise rejected.

Claim 10 recites the limitation "the two substrates".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-16, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Stevenson et al., (US 2018/0146511), hereinafter Stevenson.

 	Regarding claim 1 Stevenson as best understood discloses an antenna comprising: a physical antenna aperture having an array of radio frequency (RF) antenna elements (Fig. 2A, at 211) formed with patch (Fig. 2A, at 211) and iris substrates (Fig. 2A, at 212), the iris substrate having a plurality of layers (Fig. 2A-2C, at Iris Layers) including an iris metal layer (Fig. 2A, at Iris Metal); and a heater structure (Fig. 2A, at 240; paragraphs 0039 and 0047) coupled to one or more of the plurality of layers of the iris substrate for heating the RF antenna elements (Fig. 2B, at Heater Wire and Iris Layers).

                      
    PNG
    media_image1.png
    506
    417
    media_image1.png
    Greyscale




 	Regarding claim 2 Stevenson as best understood further discloses the antenna of claim 1 wherein the heater structure comprises a resistive heater on the iris substrate (paragraph 0038).

 	Regarding claim 3 Stevenson as best understood further discloses the antenna of claim 2 wherein the heater structure comprises two metal layers on the iris substrate operating as a plurality of heater bus planes (e.g., Fig. 4B, at 411, 443, 444; paragraphs 0039, 0043, 0072).

 	Regarding claim 4 Stevenson as best understood further discloses the antenna of claim 3 wherein the plurality of heater bus planes comprises a first heater bus plane and a second heater bus plane, wherein the iris metal layer is used as the first heater bus plane and a heater bus metal is used as the second heater bus plane (paragraph 0065). 

 	Regarding claim 7 Stevenson as best understood further discloses the antenna of claim 2 wherein the heater structure comprises two metal layers on the iris substrate operating as a plurality of heater bus planes, with the iris metal layer being used as a first heater bus plane and a second heater bus plane extending around an outer edge of a segment of the aperture with heater traces connected to the second heater bus plane (e.g., Fig. 4B, at 411, 443, 444; paragraphs 0039, 0043, 0072).

 	Regarding claim 8 Stevenson as best understood further discloses the antenna of claim 7 wherein heater traces have a same length (Fig. 1A, at 101; paragraph 0049 “…the heating wires 101 are equal in length”).

 	Regarding claim 9 Stevenson as best understood further discloses the antenna of claim 1 wherein the heater structure is driven with a polarity switching waveform (paragraph 0153).

 	Regarding claim 10 Stevenson as best understood further discloses the antenna of claim 1, wherein the heater structure comprises a spacer structure (e.g., paragraph 0079) separating the two substrates and coupled to the iris metal layer and the patch substrate, the spacer structure comprising a conductive material used as a heater (e.g., paragraph 0079).

 	Regarding claim 11 Stevenson as best understood further discloses the antenna of claim 1 wherein the heater structure comprises a plurality of heater rings (e.g., paragraph 0067) forming a plurality of heater bundles (e.g., Figs. 3B and 4B, at 443) of a plurality of heater traces (e.g., Fig. 4B, at 444; paragraph 0072), wherein bundles of the plurality of heater bundles are connected in series with each other (paragraph 0067).

 	Regarding claim 12 Stevenson discloses metamaterial antenna, comprising: a first substrate having an iris metal layer (Figs, 2A-2C; 202) with a plurality of iris openings (Fig. 2A-2C, at 202; paragraph 0059 “iris slots”); a second substrate having a patch metal layer (paragraph 0059) forming patches aligned with the iris openings (Fig. 2A-2C, at 202; paragraph 0059 “iris slots”); and a heater structure (Fig. 2A-2C, at 240) attached to the first substrate to heat radio frequency (RF) antenna elements. 

 	Regarding claim 13 Stevenson further discloses the metamaterial antenna of claim 12, wherein the heater structure comprises a resistive heater (paragraph 0038).

 	Regarding claim 14 Stevenson further discloses the metamaterial antenna of claim 12, wherein the heater structure attached to the first substrate comprises: a spacer/heater structure attached to a first structure on the first substrate (e.g., Fig. 6, at 601, 611; paragraph 0079) and attached to a second structure on the second substrate to space apart the first substrate and the second substrate with the patches aligned with the iris openings and to heat the RF antenna elements (e.g., Fig. 6, at 601, 602, 611, 641, 650; paragraph 0079).

 	Regarding claim 15 Stevenson further discloses the metamaterial antenna of claim 14, wherein the first and second structures are heater bus plane structures (e.g., paragraph 0079).

 	Regarding claim 16 Stevenson further discloses the metamaterial antenna of claim 12, wherein the heater structure comprises: a heater bus (e.g., Fig. 4B, at 443; paragraph 0072) formed by a first metal layer on the first substrate; and a plurality of heater traces (e.g., Fig. 4B, at 444; paragraph 0072) formed by a second metal layer on the first substrate and connected to the heater bus, the first metal layer and the second metal layer distinct from the iris metal layer (paragraph 0072).

 	Regarding claim 18 Stevenson further discloses the metamaterial antenna of claim 12, wherein the heater structure comprises a plurality of heater traces (e.g., Fig. 4B, at 443) on the first substrate above the iris metal layer and separated from the iris metal layer by a passivation layer (paragraph 0072 “passivation layer”).

 	Regarding claim 20 Stevenson further discloses the metamaterial antenna of claim 12, wherein: the heater structure comprises a plurality of heater bundles (e.g., Figs. 3B and 4B, at 443) each comprising a plurality of heater traces (e.g., Figs. 3B and 4B, at 444), on the first substrate; each heater bundle connected at a first end to a heater bus segment (e.g., Figs. 3B and 4B, at 444); and each heater bundle connected at a second end to a further heater bus segment or a heater bus (e.g., Figs. 3B and 4B, at 443, 444; paragraph 0067).

 	Regarding claim 21 Stevenson further discloses the metamaterial antenna of claim 12, wherein: the heater structure comprises a plurality of heater bundles (e.g., Figs. 3B and 4B, at 443) connected in series and each having a plurality of heater traces (e.g., Figs. 3B and 4B, at 444), on the first substrate; and each heater bundle having a resistance to keep a constant heat generation per unit area (e.g., Figs. 3B and 4B, at 443, 444; paragraph 0067).

 	Regarding claim 22 Stevenson further discloses the metamaterial antenna of claim 12, wherein: the heater structure comprises a plurality of heater bundles (e.g., Figs. 3B and 4B, at 443) each having a plurality of heater traces (e.g., Figs. 3B and 4B, at 444) on the first substrate; and each heater trace of each heater bundle having a trace width to match resistance of heater traces (e.g., Figs. 3B and 4B, at 443, 444; paragraph 0067).

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding dependent claims 5-6, patentability exists, at least in part, with the claimed features of a plurality of heater traces coupled between the heater bus metal and the iris metal layer.   	
Stevenson is cited as teaching some elements of the claimed invention including an antenna structure with patch and iris structures and a heater structure.
 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding dependent claim 17, patentability exists, at least in part, with the claimed features of wherein the heater structure comprises a plurality of heater traces on the first substrate below the iris metal layer and separated from the iris metal layer by a passivation layer.  
 Stevenson is cited as teaching some elements of the claimed invention including an antenna structure with patch and iris structures and a heater structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 19, patentability exists, at least in part, with the claimed features of wherein the heater structure comprises a plurality of heater traces on the first substrate, each heater trace connected at a first end to a heater bus and connected at a second end to the iris metal layer.  
 Stevenson is cited as teaching some elements of the claimed invention including an antenna structure with patch and iris structures and a heater structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR submitted by Applicant contains additional analysis and references considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845